Citation Nr: 0411420	
Decision Date: 04/30/04    Archive Date: 05/06/04

DOCKET NO.  01-00 357	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in New York, New York



THE ISSUES

1.  Entitlement to a disability rating in excess of 20 percent for 
the service-connected degenerative disc disease of the cervical 
spine with pain radiating into both shoulders.  

2.  Entitlement to service connection for a claimed left knee 
disorder.  

3.  Entitlement to service connection for a shoulder disorder, 
claimed as bursitis.  



REPRESENTATION

Appellant represented by:	The American Legion





ATTORNEY FOR THE BOARD

J. Kang, Associate Counsel



INTRODUCTION

The veteran served on active duty from March 1984 to March 1999.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a February 2000 decision of the RO.  

That decision assigned a noncompensable evaluation for service-
connected left ear hearing loss and a 10 percent evaluation for 
service-connected degenerative disc disease of the cervical spine.  

It is noted that pursuant to the authority granted by 38 C.F.R. § 
19.9(a)(2) (2002), the Board undertook further development of the 
veteran's claims in April 2002.  

The veteran was scheduled for VA examinations that were completed 
in August 2002.  The Board also denied the veteran a compensable 
rating for his left ear hearing loss disability in a May 2002 
decision.  

However, on May 1, 2003, the United States Court of Appeals for 
the Federal Circuit ("Federal Circuit") invalidated 38 C.F.R. § 
19.9(a)(2), in Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  

As such, the Board remanded the case back to the RO in an August 
2003 decision.  

In October 2003, the RO established service connection for 
sinusitis with a noncompensable evaluation.  As such, this matter 
is no longer in appellate status.  

The RO also increased the veteran's rating for the service-
connected degenerative disc disease of the cervical spine to 20 
percent disabling.  

This case is being remanded to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran and 
his representative if further action is required on his part.  



REMAND

VA is required to provide specific notice to claimants of the 
evidence needed to substantiate their claims, of what evidence the 
veteran is responsible for obtaining and of what evidence VA will 
undertake to obtain.  38 U.S.C.A. § 5103(a) (West 2002).  

This requirement is not met unless VA can point to a specific 
document in the record that provides the necessary notice.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The veteran has 
not received this notice with respect to his claims for 
entitlement to service connection and increased rating.  

Additionally, the veteran has specified medical treatment from VA 
and non-VA healthcare providers for his claimed disabilities.  A 
review of the record does not show that the specified medical 
evidence has been obtained and associated with the veteran's 
claims file.  VA is required to seek all relevant treatment 
records.  38 U.S.C.A. § 5103A (West 2002).  

Also, the Board notes that the veteran has a 20 percent disability 
evaluation for his service-connected degenerative disc disease of 
the cervical spine, under 38 C.F.R. § 4.71a, Diagnostic Codes 
5010-5290.  

During the pendency of this appeal, regulatory changes amended the 
rating criteria for evaluating intervertebral disc syndrome.  See 
67 Fed. Reg. 54,345-54,349 (August 22, 2002).  This amendment was 
effective on September 23, 2002.  Id.  

Also, regulatory changes have amended the rating criteria for 
evaluating spine disabilities in general and have re-classified 
the Diagnostic Code for the previously amended intervertebral disc 
syndrome criteria.  See 68 Fed. Reg. 51,454-51,458 (Aug. 27, 
2003).  This amendment was effective September 26, 2003.  Id.  

When a law or regulation changes after a claim has been filed but 
before the administrative appeal process has been concluded, VA 
must apply the regulatory version that is more favorable to the 
veteran.  Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991), 
overruled in part by Kuzma v. Principi, No. 03-7032 (Fed. Cir. 
Aug. 25, 2003).  

However, where the amended regulations expressly provide an 
effective date and do not allow for retroactive application, the 
veteran is not entitled to consideration of the amended 
regulations prior to the established effective date.  Green v. 
Brown, 10 Vet. App. 111, 116-19 (1997); see also 38 U.S.C.A. § 
5110(g) (West 2002) (where compensation is awarded pursuant to any 
Act or administrative issue, the effective date of such award or 
increase shall be fixed in accordance with the facts found but 
shall not be earlier than the effective date of the Act or 
administrative issue).  

Therefore, the RO must address the veteran's claims for increase, 
under both the old criteria in the VA Schedule for Rating 
Disabilities and the current regulations for his cervical spine 
disabilities.    

Although the veteran was provided a VA examination in August 2002 
to evaluate the severity of his service-connected disabilities, 
further examination is indicated in order to address the 
provisions of the various rating criteria.  

Accordingly, this case is REMANDED for the following:

1.  The RO should provide the veteran with a Veterans Claims 
Assistance Act of 2000 (VCAA) notice letter pertaining to his 
claims for entitlement to service connection for a right shoulder 
and left knee condition, and an increased rating for the service-
connected cervical spine disability in accordance with the 
requirements of that act and applicable court decisions.  In 
particular, the RO should ensure that the notification 
requirements and development procedures of VCAA are fully 
satisfied and send the veteran a letter detailing the provisions 
of VCAA and the associated implementing regulations.  See 38 
U.S.C.A. §§ 5102, 5103, 5103A, and 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2003).  See also Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, 117 Stat. 2651 (Dec. 
16, 2003).  

2.  The RO should obtain any medical treatment records for the 
cervical spine, shoulder and knee disorders from VA for the period 
from March 1999 to the present.  

3.  After obtaining the necessary consent from the veteran, the RO 
should obtain medical evidence of arthritis treatment from Dr. 
B.M., 545 Clawson Street, Staten Island, New York, 10306.  

4.  The veteran should be afforded a VA examination to determine 
the current severity of his service-connected cervical spine 
disability.  The entire claims file must be made available to the 
physician(s) designated to examine the veteran, and the 
examination report should include discussion of the veteran's 
documented medical history and assertions.  All indicated tests 
and studies should be accomplished, and all clinical findings 
should be reported in detail and correlated to a specific 
diagnosis.  The examiner(s) should describe all symptoms of the 
veteran's low back disabilities.  All signs and symptoms of the 
cervical spine disability should be described in detail, such as 
range of motion in degrees, objective evidence of pain, 
neurological signs of disc disease, etc.  All limitation of 
function must be identified.  If there is no pain, no limitation 
of motion and/or no limitation of function, such facts must be 
noted in the report.  All signs and symptoms necessary for rating 
any spine disorder under the old and new rating criteria should be 
reported in detail.  

5.  Following completion of the development requested hereinabove, 
the RO should undertake to review the veteran's claim for increase 
in light of the applicable rating criteria.  If any benefit on 
appeal remains denied, the veteran and his representative should 
be provided with a Supplemental Statement of the Case (SSOC).  The 
SSOC must contain notice of all relevant actions taken on the 
claims for benefits, to include a summary of the evidence, and 
discussion of all pertinent regulations, including regulations 
implementing the VCAA the old and the amended rating criteria for 
rating criteria for spine disabilities.  They should be given a 
reasonable opportunity to respond thereto.  

Thereafter, if indicated, the case should be returned to the Board 
for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).  



______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge,
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board 
of Veterans' Appeals is appealable to the United States Court of 
Appeals for Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the Board 
on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2003).  





